Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/200,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the 35 U.S.C. 112 rejections and also due to acceptance of the terminal disclaimer filed 12/22/2021 which overcomes the double patenting rejection. While prior art such as Aamodt (9433695) and Acker (6489052) teaches a system comprised of a fuel cell, a heating system, a humidifying system, and a control system as discussed in paragraph 15 on pp. 7-8 of Final Action mailed 4/01/2021, neither Aamodt nor Acker specifically teaches a heat transfer system as set forth by the means-plus-function language nor an equivalent structure for the heat transfer system performing the function as set forth by the claim language, or that the various component systems are powered by the electricity generated by the fuel cell.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a portable sterilization and decontamination system comprised of the components in the configuration as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799